Citation Nr: 0312892	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to August 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied a claim of entitlement to a 
TDIU.

The veteran presented oral testimony at a hearing held before 
a decision review officer at the RO in April 2002 and at a 
hearing held before the undersigned Acting Veterans Law Judge 
at the RO in November 2002.  Transcripts of both hearings 
have been associated with the claims file.

At the November 2002 hearing, the veteran submitted a 
statement indicating that he wanted to withdraw his claim of 
service connection for post-traumatic stress disorder (PTSD).  
Therefore, the claim is not before the Board at this time.

In a May 1999 statement, the veteran requested service 
connection for a back condition.  Since receiving that 
statement, the RO has adjudicated the issue of a compensable 
rating for residuals of a shell fragment wound to the right 
paraspinal muscles with retained foreign bodies.  However, it 
has not considered whether new and material evidence has been 
submitted to reopen a claim of service connection for 
lumbosacral strain with arthritis.  Additionally, the veteran 
at the November 2002 hearing raised and provided testimony on 
the issues of service connection for tinnitus and bilateral 
hearing loss.  As these issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  In 
light of the decision below, the veteran may wish to withdraw 
these claims.  In any event, they are not before the Board at 
this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A severe disorder associated with damage to Muscle Group 
XIV is found, with indications of loss of power, weakness, a 
lower threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

3.  The veteran's service-connected disabilities are the 
following: residuals of a shell fragment wound to the left 
thigh with scars and damage to Muscle Group XIV, rated as 40 
percent disabling; residuals of a shell fragment wound to the 
right arm with a healed fracture of the humerus and scars, 
rated as 30 percent disabling; residuals of a shell fragment 
wound injury to Muscle Group V of the right arm, rated as 10 
percent disabling; a donor-site scar of the right thigh, 
rated as zero percent disabling; and residuals of a shell 
fragment wound to the right paraspinal muscles with retained 
foreign bodies, rated as zero percent disabling.

4.  The veteran's service-connected disabilities currently 
preclude all substantially gainful employment that he might 
be reasonably expected to obtain and retain.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran's service-connected disabilities are the 
following: residuals of a shell fragment wound to the left 
thigh with scars and damage to Muscle Group XIV, rated as 30 
percent disabling; residuals of a shell fragment wound to the 
right arm with a healed fracture of the humerus and scars, 
rated as 30 percent disabling; residuals of a shell fragment 
wound injury to Muscle Group V of the right arm, rated as 10 
percent disabling; a donor-site scar of the right thigh, 
rated as zero percent disabling; and residuals of a shell 
fragment wound to the right paraspinal muscles with retained 
foreign bodies, rated as zero percent disabling.

In a statement received in December 1996, a private 
chiropractor indicated that the veteran had the following 
lumbosacral and sacroiliac disabilities - unresolved 
lumbosacral and sacroiliac injuries, degenerative joint 
disease, discogenic spondylolisthesis, and chronic sciatica.  
The chiropractor noted that due to the chronic and 
progressive nature of those disabilities, the veteran had 
lost his abilities to stand for long periods of time as well 
as bend, stoop, climb and sit for prolonged periods of time.  
The chiropractor concluded that the veteran was incapable of 
sustained remunerative employment.  The chiropractor 
indicated that a return to pre-injury status was not 
anticipated and that thus, his conditions needed to be deemed 
permanent in nature.

In an October 2000 VA Form 21-8940 (veteran's application for 
increased compensation based on individual unemployability), 
the veteran reported that his right arm and left thigh 
disabilities prevented him from securing or following any 
substantially gainful occupation.  He indicated that he 
retired in 1989 from being a self-employed barber and stated 
that his service-connected disabilities were a major factor 
for him leaving his profession.  He also stated that he 
completed three years of high school education and had 
additional training at a barber school.

The veteran underwent a VA examination in December 2000.  He 
reported that his left knee wounds did not cause any problems 
or difficulties.  He indicated that in the right arm, there 
was some pain, soreness and tenderness.  He complained of 
aching, pain and tenderness in the right shoulder, resulting 
in him having a hard time doing anything at or above the 
shoulder level.  

Physical examination of the right arm revealed a little bit 
of tenderness and soreness over the arm itself.  The veteran 
had pain on motion of the right shoulder.  The diagnoses were 
residuals of a gunshot wound to the right arm, with a 
fractured humerus involving Muscle Group V, and a residuals 
of a gunshot wound to the left thigh involving Muscle Group 
XIV.

At the April 2002 hearing, the veteran testified that he 
could not do general manual labor or other types of work 
because of his disabilities.  He reported that his right arm 
disability was getting worse and that his back hurt a lot.  
He stated that he was a barber for forty years.  

The veteran was afforded another VA examination in May 2002.  
He reported that he had some aches and pains, soreness and 
tenderness in the right arm and some aches and pain in the 
left proximal thigh.  Physical examination of the right arm 
revealed a light bit of tenderness just slightly fixed to the 
soft tissues.  He had limited motion in the right shoulder.  
The diagnoses were a residual gunshot wound to the right arm 
involving Muscle Group X with a fractured humerus, a residual 
gunshot wound to the left thigh involving Muscle Group XIV, 
and a skin graft donor site in the right thigh.

The veteran underwent a VA spine examination in May 2002.  
The veteran reported that over the years, he developed back 
pain.  The diagnoses were residual shell fragment wound of 
the paraspinous muscles of the lumbar spine, and lumbosacral 
strain with arthritis.  The examiner concluded that it was 
less likely than not the veteran's current symptoms of the 
back were related to his shell fragment wounds.  The examiner 
indicated that they were more likely related to the 
underlying arthritic changes.

At the November 2002 hearing, the veteran testified that he 
had pain in his right arm.  He reported that he could not 
stand up all day like he used to be able to do and that he 
could not bend or lift.  He stated that he had significant 
limitations of daily activities because of his service-
connected disabilities.  Loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement were indicated.  He 
also reported that he quit working as a barber because of his 
service-connected disabilities.  He also said that he could 
not have a full-time job because of his service-connected 
disabilities as he could not stand all day and could not keep 
up with the work.  He noted that he could not lift very much 
weight and that he could only walk half a block. 

II. Analysis

At the outset, the Board notes the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), which, in 
pertinent part, confers on VA expanded notification and 
development assistance duties.  Inasmuch as the veteran is 
not prejudiced by the decision below, and since further 
notification/development assistance would bring no tangible 
benefit, the Board finds it appropriate to consider this 
appeal based on the record as it now stands.  

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
when, in the judgment of the rating agency, the veteran is 
unable to secure or follow a substantial gainful occupation 
as the result of his service-connected disabilities.  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a).  Age cannot be 
considered as a factor in evaluating a service-connected 
disability.  Unemployability associated with advancing age or 
intercurrent disability cannot be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Residuals of a shell 
fragment wound to the left thigh with scars and damage to 
Muscle Group XIV, rated as 30 percent disabling (moderately 
severe), has been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (the anterior thigh group).  Under this 
code, a 40 percent evaluation requires a severe disability. 
 
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  
A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  

Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  

X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

Based on the veteran's testimony and the medical evidence of 
record, the Board finds that the preponderance of the 
evidence warrants a finding of a 40 percent evaluation for 
damage to Muscle Group XIV.  The veteran has noted many 
difficulties associated with this disorder and medical 
evidence supports the veteran's statements.

As the veteran has two service connected disabilities, with 
one disability now at 40 percent, the veteran is eligible for 
consideration for a TDIU under 38 C.F.R. § 4.16(a) and the 
remaining issue is whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

The veteran is currently unemployed.  He only completed three 
years of high school education and had additional training at 
a barber school.  Based on the medical evidence, including 
the December 1996 opinion of a chiropractor, it is unlikely 
that the veteran could resume a career as a barber because of 
his service-connected disabilities (particularly due to his 
right arm problem).  Furthermore, given the nature of his 
disabilities and his education background, it is unlikely 
that the veteran could successfully maintain a job in another 
career.  

The evidence is at least in equipoise regarding whether the 
veteran is unemployable because of his service-connected 
disabilities.  In other words, the preponderance of the 
evidence is not against a finding that the veteran's service-
connected disabilities currently preclude all substantially 
gainful employment that he might be reasonably expected to 
obtain and retain.  Therefore, the record supports a grant of 
a total disability rating based on individual 
unemployability.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted, 
subject to the regulations governing the payment of monetary 
awards.


	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

